Title: To George Washington from David Humphreys, 7 April 1782
From: Humphreys, David
To: Washington, George


                        
                             April 7th-June 1782
                        
                        Memorandum for His Excellency the Commander in Chief.
                        In consequence of the frequent encouragement your Excellency has given me, to suggest freely whatever might
                            occur which appeared benificial to the public Interest, I have the honor to submit the following observations respecting
                            the object of the Campaign for your consideration & future decision.
                        In the first place, I believe we may venture to assert as the governing principle for the conduct of our
                            operations, that it is universally expected, and will be absolutely necessary, in the present state of our affairs, as
                            well as those of the Enemy to prosecute the War Offensively on our part the ensuing Campaign.
                            This being conceded, two things are essentially requisite to be known before a definitive plan of operation can be fixed
                            upon—viz., first, whether we may calculate upon being aided by the naval force of our Ally? and secondly, whether the
                            Enemy will hold their present Posts or concentre all their Troops at one place? Before these points are fully ascertained,
                            it may be useful however to speculate upon the various contingencies which can happen, so as to be prepared to decided
                            and act, on the moment, as circumstances shall require.
                        Should the Enemy draw their whole force to a single point, there can be no difficulty as to the object—the
                            only question will in that case be, whether with all our combined land & naval force (granting the french fleet to
                            have arrived), we shall be able to make the attack with a probability of success? And here I suppose
                            nothing would be left to our choice but to call forth the utmost resources of the Country, make one great effort,
                            & trust the issue to Providence.
                        But upon the supposition the Enemy should determine to hold their Garrisons as at present, and supposing we
                            might be assured that a fleet of our Allies would be on the Coast & secure the command of the Water for a definite
                            time; if then our land Forces in conjunction with the french Troops should be deemed competent to the reduction of the
                            place, in the given space of time; New York would undoubtedly be the object, as being vastly the most important in every
                            point of view—but if on the other hand, our force should be too weak, or the continuance of the fleet too short to afford
                            a tolerable prospect of the capture of New York; there would be no alternative left, but to make an attempt against the
                            Garrison of Charles Town—the reduction of which, tho inferior in its consequences to the former, would be a propitious
                            event & extreamly interesting to the common Cause.
                        It will be remembered that each of the foregoing conclusions are founded upon the hypothesis of a Naval
                            Co-operation—There are three other cases respecting the Enemy in this Department, which present themselves to our view upon
                            the supposition that no Squadron of our friends may be expected on the Coast. Viz.
                        1. "Is there a prospect of succeeding in a Seige against New York without the assistance of a Naval force"? 2nd
                            "Can any Enterprize or Coup de Main against that Garrison upon a great scale, promise success without the aid of a Fleet?"
                            & 3dly "Can the Enemy by a land force only be so streightened in their quarters as to be compelled to evacuate the
                            Town, before we should be forced by the season to give over the Blockade."—Without presuming to determine positively on
                            the event of either of these projects, I will beg leave to say that the success appears to me, to be too precarious for
                            practice, & the consequence of failure too disastrous; if any other plan of activity (even upon a smaller scale)
                            can be devised, which promises a more prosperous issue—I do not here take into consideration an operation by land against
                            Charles Town, because I conceive the transportation of heavy Cannon, &c., would alone render it abortive.
                        Let us now enquire whether any thing can be done elsewhere, without naval assistance; to prevent our wasting
                            this Campaign in inactivity, & incurring a considerable expence without attaining any important end—thereby
                            discouraging our Countrymen with the accumulating burdens of the War, exhausting imperceptibly the Resources of the
                            Country, exciting perpetual murmurs against Taxes which are never paid, opening a door to the insidious arts of the Enemy,
                            and suffering the Contest to be still protracted (after the repeated blows the Enemy have received), without being able to
                            expel them from the Country, or force them to acknowledge our Independence.
                        If our finances would possibly admit of it; there is a quarter to which the Arms of America might be turned,
                            under circumstances the most propitious to produce the wished for success: I need not mention that this
                            is an Expedition to Canada—as I am persuaded (tho’ I never have seen or heard a word written or spoken on the
                            subject) that it has not escaped your contemplation—The present state of affairs seems particularly to invite to this
                            operation: particularly the weakness of the Enemy’s Garrisons (calculating upon the Troops left there in 77 &
                            those which may have gone since)—the widely-distant Posts they occupy in so extensive a Country—the favorable disposition
                            of the Inhabitants, by all the Reports of spies & other accounts—the decidedly superior force we should be able to
                            carry into that Country, even supposing the french Troops should not be at liberty to act there, because we could in that
                            case make use of almost the whole of our Army on that service, leaving our allies to oppose the Enemy here—and the
                            formidable apparatus we could carry with us, if our finances would furnish the means of transportation—While all the
                            great preparations might be made under the idea of the Seige of New York: nor need any circumstances indicate the real
                            design untill the project is ripe for execution, nothing could contribute more to the happy issue of the attempt, than the
                            unprepared situation of the Enemy for an invasion, the perfect secrecy with which it might be concerted, & the
                            almost total surprize by which it might be carried into effect.
                        If this plan should be adopted or measures taken with an eventual referrence to it; the information from Genl
                            Bayley, Bettis the Spy, & other quarters, that an expedition from Canada is meditated against our frontier might
                            be made use of as a pretext for drawing our force to & laying up Magazines in the Northern Department. And indeed
                            every thing might be so calculated as to favor the object; in case there should be but a remote prospect of making an
                            autumnal or Winter Campaign in that Country, after it becomes certain the whole territory is left to its own fate, by
                            being precluded from reinforcement or succour of any kind untill the disolution of the snows & opening of the
                            River.
                        It is unnecessary to dwell upon the glory that would result from the success of this Expedition, the
                            unspeakable blow it would give to the Enemys affairs, or the importance of the acquisition to us; considering it in the
                            light of producing a pacification—We should then have such an equivalent to offer in lieu of any possessions the British
                            might hold in the United States at the commencement of the negociation, as must remove the innumerable obstacles, which
                            would otherwise produce great embarrassment & trouble in the course of that business—Without some such
                            counterbalance what shall we have to oppose to their pleas of uti possidetes or how shall we get over the difficulties
                            which will be raised respecting the property of their adherents, that has been confiscated & sold by the States?
                            In fine it is uncertain whether the capture of New York itself, would operate more speedily & efficaciously to
                            produce the acknowledgement of our Independence & a satisfactory Peace, than the reduction of the Enemy’s power in
                            Canada—If then the objects should appear equally interesting & decisive, that which has the most facility
                            & certainty in its execution, (all circumstances considered) is undoubtedly to be preferred to the
                            others. In the prosecution of this on which I am speaking, partial success, it is almost demonstrable,
                            must attend us, whether that is sufficient to outweigh the chance of failure in the main point, or whether we may not with
                            propriety extend our ideas to the universal reduction of the whole Province is humbly submitted. I will only add, if our
                            finances could not be enabled to furnish ample means, on so great an occasion; military exertion might then be used,
                            & would probably be borne with chearfulness—and perhaps the slumbering Genius of the Nation might be roused to
                            those astonishing efforts, which after a period of languor, have frequently characterised the States, in the progress of
                            this War.
                        
                            D. Humphrys
                        
                        
                            
                                June P.S. The foregoing observations were thrown together at the time of the date—perhaps some of
                                the observations may now be in applicable—as the disaster in the West Indies &c. was not then known.
                        

                    